Citation Nr: 0507007	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  95-17 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increase in a combined 40 percent 
disability rating for a right shoulder disability.

2.  Entitlement to service connection for depression, claimed 
as secondary to impingement syndrome of the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from May 1981 to September 
1981.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a December 1994 decision that, 
inter alia, increased the rating for a right shoulder 
disability from 0 percent to 10 percent.  The veteran filed a 
notice of disagreement (NOD) with the assigned rating in 
April 1995, and the RO issued a statement of the case (SOC) 
in May 1995.  The veteran filed a substantive appeal in May 
1995.

In October 1995, the veteran testified during a hearing 
before an RO Hearing Officer; a transcript of that hearing is 
of record.  

In June 1998, the veteran testified during a hearing before a 
former Veterans Law Judge in Washington, D.C.; a transcript 
of that hearing is of record.

In September 1999, the veteran testified during another 
hearing before an RO Hearing Officer; a transcript of that 
hearing is of record.

In April 2002, the RO separately established service 
connection and assigned a 10 percent rating for arthritis of 
the right shoulder.  Combining the 20 percent rating under 
the neurological code with the 10 percent rating for 
arthritis resulted in a combined right shoulder disability 
rating of 30 percent.  The veteran continued his appeal for a 
higher rating.

In a July 30, 2003 decision, the Board denied an increase in 
the combined 30 percent rating for the right shoulder 
disability.  However, the Board has since vacated the 
July 30, 2003 Board decision as to this issue, and addressed 
the issue on a de novo basis.  In March 2004, the Board 
remanded the issue to the RO for due process consideration 
and further development.  

In August 2004, the RO increased the disability evaluation to 
20 percent for arthritis of the right shoulder, effective 
February 7, 2004, resulting in the currently combined 40 
percent disability rating for the veteran's right shoulder 
disability.

These matters also come to the Board on appeal from an August 
2004 rating decision in which the RO denied service 
connection for depression, claimed as secondary to 
impingement syndrome of the right shoulder.  The veteran 
filed a NOD in August 2004, and the RO issued a SOC in 
January 2005.  The veteran filed a substantive appeal in 
February 2005.

For reasons expressed below, the matters on appeal are being 
remanded to the RO.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

On his VA Form 9, received in February 2005, the veteran 
requested a videoconference hearing before a Veterans Law 
Judge.  The Board also notes that the Veterans Law Judge that 
conducted the June 1998 hearing is no longer employed at the 
Board; hence, the veteran is entitled to another hearing, if 
he desires one.  See 38 U.S.C.A. § 7107(c) (West 2002) 
(providing that the member or members designated to conduct a 
hearing shall participate in making the final determination 
of a claim on appeal).

Pursuant to 38 C.F.R. § 20.700 (2004), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since the RO schedules the veteran for 
videoconference hearings, a remand of these matters to the RO 
is warranted.

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

The RO should schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge at the earliest available 
opportunity.  The RO should notify the 
veteran and his representative of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2004).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.
 
The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence 
and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).



